In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                        No. 20-925V
                                       UNPUBLISHED


    JODI SOLEM,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: February 15, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.

Ronalda Elnetta Kosh, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

       On July 29, 2020, Jodi Solem filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that suffered a shoulder injury related to vaccine administration
(SIRVA), resulting from adverse effects of an influenza (flu) vaccination she received on
September 25, 2019. Petition at 1. Petitioner further alleges that she received the
vaccination in the United States, her pain has lasted longer than six months, and neither
she, nor any other party, has ever received compensation in the form of an award or
settlement for Petitioner’s vaccine-related injury. Petition at 1, 3. The case was assigned
to the Special Processing Unit of the Office of Special Masters.



1
 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If , upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section ref erences to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On January 14, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Specifically, Respondent determined that “[P]etitioner has satisfied the criteria for
SIRVA set forth in the Vaccine Injury Table and the Qualifications and Aids to
Interpretation, which afford [P]etitioner the presumption of causation because [P]etitioner
had no history of pain, inflammation, or dysfunction in her left shoulder; her pain occurred
within 48 hours of receipt of an intramuscular vaccination; her pain and reduced range of
motion were limited to the shoulder in which the vaccine was administered; and no other
condition or abnormality was identified to explain her symptoms . . . . In addition, given
the medical records outlined above, the statutory six month sequela requirement has
been satisfied.” Id. at 4-5 (citations omitted). Respondent further agrees that the scope of
damages to be awarded is limited to petitioner’s left SIRVA and its related sequelae only.
Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                        s/Brian H. Corcoran
                                                        Brian H. Corcoran
                                                        Chief Special Master




                                             2